Citation Nr: 0115601	
Decision Date: 06/06/01    Archive Date: 06/13/01

DOCKET NO.  00-14 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel

INTRODUCTION

The appellant is a veteran who had active service from 
October 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  In September, 2000 the veteran appeared at a 
Travel Board hearing at the RO before the undersigned member 
of the Board.  At the hearing, he submitted additional 
evidence and waived initial RO consideration of such 
evidence.


FINDINGS OF FACT

1.  In an unappealed rating decision of July 1977, the RO 
denied service connection for psychiatric disorders, 
including a personality disorder and anxiety neurosis; the 
denials were based essentially on findings that antisocial 
personality was not a disability which could be service 
connected and that anxiety neurosis was first manifested 
after service, and was unrelated to service.

2.  Evidence received since the July 1977 rating decision 
shows additional psychiatric diagnoses of major depression 
and panic disorder with agoraphobia, pertains to the matter 
of a relationship between current psychiatric disability and 
service, and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the July 1977 RO decision is new and 
material, and the veteran's claim of service connection for a 
psychiatric disorder may be reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, it is noteworthy that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7, subpart (a), 114 Stat. 2096 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Here, 
given the determination below, the veteran is not prejudiced 
by the Board considering the appeal without first remanding 
the case to the RO for initial consideration in light of 
VCAA.  

Once a Board or a RO decision becomes final under 38 U.S.C.A. 
§§ 7104(b) or 7105(c) (West 1991), "the Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); See 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

In an unappealed rating decision in July 1977, the RO denied 
service connection for anxiety neurosis and antisocial 
personality on the bases that anxiety neurosis was not shown 
during service and that the personality disorder was not 
considered a disability under the law.  That decision is 
final.  38 U.S.C.A. § 7105.

In November 1999, the veteran, through his representative, 
submitted a request to reopen the claim of service connection 
for a psychiatric disorder.  In May 2000, the RO denied the 
petition, noting that, according to the service medical 
records there was no diagnosis of a psychiatric disorder 
during service and that the subsequent evidence submitted by 
the veteran failed to link a currently diagnosed psychiatric 
disorder to the veteran's military service.  

Of record at the time of the last final decision, in July 
1977, were the appellant's service medical records, 
postservice medical records, and various lay statements, to 
include those from the veteran. 

Evidence received since the July 1977 rating decision 
includes medical records showing a previously unrecognized 
diagnosis of major depression and statements from a VA 
psychiatrist on the veteran's behalf essentially indicating 
that his current psychiatric diagnosis is panic disorder with 
agoraphobia, and that such disorder is related to service.  
Because this evidence shows psychiatric disability not 
previously diagnosed which potentially could trigger 
application of presumptive provisions (i.e., if the major 
depression diagnosed is a psychosis manifested in the first 
postservice year), and because it bears specifically upon the 
matter of a relationship between the claimed disability and 
the veteran's military service, it is so significant that it 
must be considered in order to fairly determine the merits of 
the claim.  Hence, it is new and material, and the claim may 
be reopened.


ORDER

The appeal to reopen a claim of entitlement to service 
connection for a psychiatric disorder is granted.

REMAND

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law. 

While it is ultimately the responsibility of the RO to ensure 
that all the notice and duty-to-assist requirements mandated 
by the VCAA are met, the Board has reviewed the file to 
identify specific areas where development or notice 
deficiencies are present.  Although a treating VA 
psychiatrist indicated in his July 2000 statement that he 
reviewed medical records that were provided to him by the 
veteran's representative, it is unclear whether he had the 
opportunity to review all the evidence in the claims folder.  
Furthermore, although the Social Security Administration 
(SSA) granted the veteran disability benefits, the 
psychiatric diagnoses noted were a personality disorder and 
an addiction to controlled dangerous substances, neither of 
which is a disability which may be service connected.  In 
that it lists diagnoses other than those provided by the VA 
psychiatrist in July 2000, the SSA evidence is in conflict 
with the VA doctor's opinion.  This conflict must be 
resolved. 

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
Board is not competent to render medical determinations that 
are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  An examination to 
determine the nature and etiology of the veteran's 
psychiatric disability is necessary.   It is incumbent on the 
veteran that he submit to a VA examination if he is applying 
for VA compensation benefits.  Dusek v. Derwinski, 2 Vet. 
App. 519, 522 (1992).

In light of the above, the case is REMANDED to the RO for the 
following:
1. The RO must obtain from the SSA the 
medical records which were the basis for 
the veteran's award of SSA disability 
benefits. 

2.  The veteran should be asked to 
identify all health care providers VA, 
who may possess additional medical 
records pertinent to the issue on appeal.  
The RO should obtain, and associate with 
the file, copies of complete records from 
all sources identified.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran of this and request him to 
provide a copy of the outstanding medical 
records.

4.  The RO should then schedule the 
veteran for a VA psychiatric examination, 
by a psychiatrist who has not examined 
him, to determine the nature and etiology 
of his psychiatric disability.  The claim 
folder must be reviewed by the examiner 
in connection with the examination.  The 
examiner must state the veteran's current 
psychiatric diagnosis (specifically 
indicating whether it is a psychosis), 
and indicate whether (and how) it is 
related to service.  If a psychosis is 
diagnosed, the examiner should indicate 
whether it was manifested in the first 
postservice year.  The examiner should 
comment on the July 2000 psychiatric 
opinion that is of record.  The examiner 
should explain the rationale for all 
opinions given.

5.  The RO must review the claims file 
and ensure that any further notification 
and development action required by the 
VCAA is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
in sections 3 and 4 of the Act are fully 
complied with and satisfied. 

6.  The RO should ensure that all 
development ordered is completed in full.  
Then the RO should readjudicate the 
veteran's claim.  If the benefit sought 
remains denied, the appellant and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action until he is 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 



